
	
		II
		110th CONGRESS
		1st Session
		S. 1258
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2007
			Ms. Cantwell (for
			 herself, Mr. Hatch,
			 Mr. Wyden, Mr.
			 Allard, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Safety of Dams Act
		  of 1978 to authorize improvements for the security of dams and other
		  facilities.
	
	
		1.Authorization for site security
			 programThe Reclamation Safety
			 of Dams Act of 1978 is amended as follows:
			(1)In section 2, by inserting and site
			 security after structural safety and before of
			 Bureau of Reclamation dams.
			(2)In section 3, by inserting and site
			 security after dam safety and before and not
			 for.
			(3)In section 4(c)—
				(A)by inserting in and all costs
			 incurred for post-September 11, 2001 building and site security activities
			 (including facility fortifications and modification and replacement of such
			 fortifications, which shall be treated as capital costs for reimbursement
			 purposes; and operation and maintenance (O&M) costs, including costs of
			 guards and patrols, as identified in the Bureau of Reclamation’s Report to
			 Congress dated February 2006,) after for safety purposes
			 and before shall be reimbursed to the extent;
				(B)by inserting after provided in this
			 subsection. the following: Nothing in this Act shall affect or
			 alter the treatment of costs for the continuation of pre-September 11, 2001
			 building and site security activities.;
				(C)by inserting after paragraph (2) the
			 following:
					
						(3)In the case of the Central Valley Project
				of California, safety of dams and site security costs allocated to irrigation
				and municipal and industrial water service shall be collected by the Secretary
				exclusively through inclusion of these costs in the operation and maintenance
				water rates, capital water rates, or
				both.
						;
				(D)by renumbering paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively;
				(E)in paragraph (5) (as redesignated by
			 subparagraph (D) above)—
					(i)by striking Costs and
			 inserting the following:
						
							(i)Modification
				costs
							;
				and
					(ii)by inserting after of the rates so
			 determined. the following:
						
							(ii)Reimbursable operation and maintenance
				costs, including costs of guards and patrols, shall be repaid annually, in
				accordance with the provisions of paragraph
				(1).
							
					(4)In section 4, by redesignating subsection
			 (e) as subsection (f).
			(5)In section 4, by inserting after subsection
			 (d) the following:
				
					(e)The Secretary is authorized to develop
				policies and procedures that are consistent with the requirements of subsection
				(f) and section 5A in order to provide for agreements with project
				beneficiaries for the return or reimbursable costs of site security
				activities.
					.
			(6)In subsection 4(f) (as so redesignated by
			 paragraph 4 above)—
				(A)in paragraph (1), by inserting or
			 site security measure, after of the modification and
			 before the Secretary; and
				(B)in paragraph (2), by inserting or
			 site security measure. after of the modification.
				2.Reports to congressSection 5 of the Reclamation Safety of Dams
			 Act of 1978 is amended—
			(1)by inserting (a)(1) at the
			 beginning of the first sentence;
			(2)by inserting for the modification of
			 structures which result from new hydrologic or seismic data or changes in the
			 state-of-the-art criteria deemed necessary for safety purposes after
			 and ensuing fiscal years and before such sums as may be
			 necessary,;
			(3)by adding after paragraph (a)(1) the
			 following:
				
					(2)Effective on the date of the enactment of
				this paragraph, there are hereby authorized for post-September 11, 2001,
				building and site security activities described in section 4(c) such sums as
				may be necessary, to remain available until
				expended.
					;
			(4)by inserting (b) before
			 Provided, that no funds;
			(5)in subsection (b), by inserting the
			 cause of which results from new hydrologic or seismic data or changes in the
			 state-of-the-art criteria deemed necessary for safety purposes, after
			 an existing dam under this Act, and before prior to 30
			 calendar days.; and
			(6)by adding after subsection (b) the
			 following:
				
					(c)The Secretary shall report annually to the
				Natural Resources Committee of the House of Representatives and the Energy and
				Natural Resources Committee of the Senate on building and site security actions
				and activities undertaken pursuant to this Act for each fiscal year. The report
				shall include a summary of Federal and non-Federal expenditures for the fiscal
				year and information relating to a 5-year planning horizon for the program,
				detailed to show pre-September 11, 2001, and post-September 11, 2001 costs for
				the building and site security
				activities.
					.
			3.Other reporting requirementsSection 5A(c)(3) of the Reclamation Safety
			 of Dams Act of 1978 is amended to read as follows:
			
				(3)When a modification is the result of new
				hydrologic or seismic data or changes in the state-of-the-art criteria deemed
				necessary for safety purposes, the response of the Secretary shall be included
				in the reports required by section
				5(b).
				.
		
